NO








NO. 12-10-00209-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
BONNIE BURNETTE ERWIN,
APPELLANT                                                     '     APPEAL
FROM THE 7TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
SHERIFF J.B. SMITH,                                     '     SMITH COUNTY,
TEXAS
APPELLEE
 
 


MEMORANDUM
OPINION
Appellant
Bonnie Burnette Erwin was convicted of capital murder and assessed the death
penalty (trial court cause number 7-84-174).  This conviction was reversed and
the cause remanded for a new trial.  See Erwin v. State, 729
S.W.2d 709, 717 (Tex. Crim. App. 1987).  The case was dismissed
in 1989 without being retried.  Erwin is currently serving a sentence of life
without parole plus 105 years after being convicted in federal district court
(trial court cause number CR 3-48-168-F) of several federal law violations
including “Continuing Criminal Enterprise.”  The kidnapping and murder that
formed the basis for the capital murder conviction were considered in assessing
punishment in the federal case.  
Erwin
contends that he was wrongfully convicted of capital murder and is entitled to
compensation.  See Tex. Civ.
Prac. & Rem. Code Ann. §§ 103.001–.154 (Vernon 2005 & Supp.
2009).  He filed a civil rights action to establish his alleged wrongful
conviction.  He also filed a motion requesting a court appointed attorney and a
second motion requesting a court appointed attorney to file a petition for
compensation.  The trial court denied each motion by a written order signed on
June 14, 2010, and Erwin filed a notice of appeal.
 
 
 
Unless a statute specifically authorizes an interlocutory appeal, Texas appellate
courts have jurisdiction only over final judgments.  Cherokee Water Co.
v. Ross, 698 S.W.2d 363, 365 (Tex. 1985).  No statute authorizes the
appeal, prior to final judgment, of the orders denying Erwin’s motions for
appointment of counsel.  Therefore, we are without jurisdiction to consider the
appeal.
On
July 1, 2010, this court notified Erwin, pursuant to Texas Rule of Appellate
Procedure 37.2, that the information received in this appeal does not contain a
final judgment or other appealable order.  Erwin was further informed that the
appeal would be dismissed if the information received in the appeal was not
amended on or before August 2, 2010 to show the jurisdiction of this court. 
In response to this court’s notice, Erwin filed a document that we have construed
as an amended notice of appeal.  However, this document does not establish the
jurisdiction of this court.
Because
Erwin has not shown the jurisdiction of this court, the appeal is dismissed
for want of jurisdiction.  See Tex.
R. App. P. 37.2, 42.3.
 
                                                                                                    
BRIAN HOYLE__    
                                                                                                             
Justice
 
Opinion delivered August 4, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)